Opinion issued February 8, 2007
 






In The
Court of Appeals
For The
First District of Texas



NO. 01-06-00771-CV



JAMIL JESUS KANTARA A/K/A JAMES KANTARA, Appellant

V.

MARY LYNN KANTARA GERKE, Appellee



On Appeal from the 306th District Court
Galveston County, Texas
Trial Court Cause No. 06-FD-1866



MEMORANDUM  OPINION

	The parties have notified this Court that they have reached a settlement in
mediation and the notice of appellant, Jamil Jesus Kantara A/k/a James Kantara,
states that he wishes to withdraw his interlocutory appeal.  Accordingly, we order the
cause dismissed.  See Tex. R. App. P. 42.1(a).  Cost of appeal and in the trial court are
to borne by the party who incurred the costs.  Any pending motions in this appeal are
overruled as moot.  The Clerk of this Court is directed to the mandate immediately. 
Tex. R. App. P. 18.1.
PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Bland.